Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Victor Kernus on 11/24/2020. 

IN THE CLAIMS dated 8/27/2020, the examiner has amended the below claims as follows:

1. A system for degrading a structure formed of a degradable-on-demand (DOD) material arranged in a flowbore of a downhole tubular configured for use in a wellbore, the system comprising:
an ignitor protruding from an outer surface of the structure, the ignitor being configured to transfer heat to the structure; and
a mechanical impactor movable with respect to the structure that is configured to impact the ignitor,
                wherein the mechanical impactor, upon impacting the ignitor, triggers the ignitor to ignite the DOD material to thereby release 

15. A method of degrading a structure formed of a degradable-on-demand (DOD) material arranged in a flowbore of a downhole tubular configured for use in a wellbore, the method comprising:

impacting the mechanical impactor into an ignitor protruding from an outer surface of the structure;
igniting the DOD material with the igniter; and
degrading the structure in the flowbore of the downhole tubular with energy released from the DOD material.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: The known prior art fails to anticipate or render obvious the system, as a whole, that is now claimed in Claim 1. While degradable structures for use in a flowbore of a downhole tubular are known in the art (such as degradable plugs), these known structures differ in the way in which degradation is initiated. Typically, degradation is initiated via remote means (e.g. by a radio signal, pressure pulse into the fluid within the wellbore, etc.) or chemically (wherein the plugs are designed to erode within the well fluid over a certain period of time) (see e.g. Clayton et al. (US 2010/0101803 A1)). Claim 1 claims a specific configuration that relies on mechanical impact. While some prior art examples can be found that teaches of relatable mechanical impact (such as Evans et al. (US 4,527,481)), these examples fail to teach of “an ignitor protruding from an outer surface of the structure” as is now claimed. Moreover, no analogous prior art examples are known that teach of the claimed protruding ignitor configuration in combination with the other limitations of the claim and no motivation would have existed to have further modified the known prior art to have arrived at the configuration now claimed in Claim 1. Therefore, Claim 1 is now considered to be allowable. 

Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        11/25/2020

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762